Case 2:20-cv-03852-DG-ARL Document 15 Filed 12/04/20 Page 1 of 1 PageID #: 27




                                                                ADAM I. KLEINBERG
                                                                AKLEINBERG@SOKOLOFFSTERN.COM
                                      December 4, 2020
VIA ECF

The Honorable Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza, Courtroom 1030
Central Islip, New York 11722

                      Re:    AA Medical P.C. v Khaled Almansoori
                             Docket Nos: 20-CV-03852 (JS)(ARL)
                                          20-CV-04413 (JS)(ARL)
                                          20-CV-04350 (JS)(ARL)
                             File No:     200139

Dear Judge Seybert:

        We represent defendant Khaled Almansoori, M.D. (“Dr. Almansoori”). We write on behalf
of all parties in response to the Court’s December 1, 2020 Order adjourning the pre-motion
conference on defendants’ anticipated motion to dismiss the complaints.

       We propose the following dates for the rescheduled conference: December 18th (from 12
p.m. on); January 5th (from 2 p.m. on); or January 6th (from 12 p.m. on).

       Thank you for the consideration of this matter.

                                                         Respectfully submitted,

                                                         SOKOLOFF STERN LLP


                                                         ADAM I. KLEINBERG
cc: All counsel of record (via ECF)
